ICJ_172_ApplicationCERD_QAT_ARE_2019-06-14_ORD_01_NA_01_FR.txt.                                                                           373




  DÉCLARATION DE Mme LA JUGE XUE, VICE-PRÉSIDENTE

[Traduction]

   1. J’ai voté en faveur de la décision par laquelle la Cour a rejeté la
demande en indication de mesures conservatoires présentée par les
Emirats arabes unis. Néanmoins, je ne souscris pas entièrement au rai-
sonnement qui a conduit la Cour à rejeter les troisième et quatrième
mesures sollicitées.
   2. A mon avis, l’objet des troisième et quatrième mesures, présenté
comme étant d’empêcher l’aggravation du diﬀérend (voir le paragraphe 28
de l’ordonnance), est suﬃsamment couvert par l’ordonnance du 23 juillet
2018, aux termes de laquelle les Parties devaient « s’abstenir de tout acte
qui risquerait d’aggraver ou d’étendre le diﬀérend dont la Cour est saisie
ou d’en rendre le règlement plus diﬃcile » (C.I.J. Recueil 2018 (II), p. 434,
par. 79, point 2)). Dans la présente procédure incidente, la demande en
indication de mesures conservatoires des Emirats arabes unis devait être
examinée à la lumière de l’ordonnance du 23 juillet 2018. En droit comme
en fait, cette demande était liée à la précédente ordonnance. Des mesures
de non-aggravation du diﬀérend ayant déjà été indiquées dans cette der-
nière, il eût été logique de considérer que les troisième et quatrième
mesures sollicitées par les Emirats arabes unis étaient superﬂues. Selon
moi, une telle constatation aurait été un motif suﬃsant pour rejeter cette
partie de la demande.
   3. A l’appui de son rejet des mesures de non-aggravation sollicitées par
les Emirats arabes unis, la Cour a dit que pareilles mesures ne peuvent
être indiquées qu’en complément des mesures spécifiques décidées aux ﬁns
de sauvegarder les droits des parties (voir le paragraphe 28 de l’ordon-
nance). N’ayant décidé aucune mesure conservatoire spéciﬁque, la Cour a
jugé qu’elle ne pouvait pas indiquer uniquement des mesures de non-
aggravation du diﬀérend. Nonobstant la position dominante sur la ques-
tion que la Cour a adoptée assez récemment, cette conclusion mérite
qu’on s’y arrête. L’adjonction d’une telle restriction risque de limiter
indûment le pouvoir d’indiquer des mesures conservatoires que la Cour
tient de l’article 41 de son Statut et de l’article 75 de son Règlement.
   4. Les mesures conservatoires ont pour objet d’empêcher que, dans l’at-
tente de l’arrêt déﬁnitif de la Cour, les droits revendiqués par chacune des
parties ne subissent un préjudice irréparable. Avant d’indiquer de telles
mesures, la Cour doit décider, conformément à sa jurisprudence établie,
qu’elle a prima facie compétence pour connaître de l’aﬀaire, que les droits
allégués dont la sauvegarde est sollicitée sont plausibles, et qu’il existe un
risque imminent qu’un préjudice irréparable ne leur soit causé. Il va de soi
que, lorsqu’elle détermine si les conditions techniques auxquelles est subor-
donnée l’indication des mesures conservatoires sont réunies, la Cour n’exerce

                                                                           16

                   application de la ciedr (décl. xue)                      374

pas mécaniquement son pouvoir ; l’examen auquel elle procède porte dans
une large mesure sur les circonstances de l’aﬀaire dont elle est saisie. Elle a
donc le pouvoir de décider, proprio motu ou à la demande de l’une ou l’autre
des parties, si elle a lieu d’indiquer des mesures conservatoires et, dans l’af-
ﬁrmative, quelles sont les mesures nécessaires. Ces mesures peuvent être
totalement ou partiellement diﬀérentes de celles qui sont sollicitées, ou des
mesures à prendre ou à exécuter par la partie dont émane la demande.
  5. Cette procédure incidente, qui est prévue par la quasi-totalité des
systèmes juridiques, a pour but de garantir la bonne administration de la
justice et l’eﬃcacité du règlement judiciaire des diﬀérends. Comme la
Cour permanente de Justice internationale l’a dit en l’aﬀaire de la Compa-
gnie d’électricité de Sofia et de Bulgarie,
     « [l’article 41 du Statut] applique le principe universellement admis
     devant les juridictions internationales … d’après lequel les parties en
     cause doivent s’abstenir de toute mesure susceptible d’avoir une
     répercussion préjudiciable à l’exécution de la décision à intervenir et,
     en général, ne laisser procéder à aucun acte, de quelque nature qu’il
     soit, susceptible d’aggraver ou d’étendre le diﬀérend » (Compagnie
     d’électricité de Sofia et de Bulgarie, ordonnance du 5 décembre
     1939, C.P.J.I., série A/B no 79, p. 199).
   6. Toutefois, sur le plan international, cette procédure revêt une autre
dimension. Comptant parmi les organes les plus importants des
Nations Unies et étant leur organe judiciaire principal, la Cour a pour
mission de régler les diﬀérends entre Etats conformément au droit inter-
national. En exerçant sa fonction judiciaire, elle apporte sa contribution
au maintien de la paix et de la sécurité internationales. Pour s’acquitter de
cette obligation générale que lui fait la Charte des Nations Unies, elle doit
prêter attention à la situation qui constitue le contexte de l’aﬀaire dont
elle est saisie. Comme elle l’a souligné en l’aﬀaire du Différend frontalier,
lorsque deux Etats décident d’un commun accord de la saisir en vue du
règlement paciﬁque d’un diﬀérend, il peut se produire par la suite des
incidents qui non seulement sont susceptibles d’étendre ou d’aggraver le
diﬀérend, mais comportent aussi un recours à la force incompatible avec
le principe du règlement paciﬁque des diﬀérends internationaux. En pareil
cas, la Cour a non seulement le pouvoir, mais également le « devoir » d’in-
diquer, le cas échéant, des mesures conservatoires contribuant à assurer la
bonne administration de la justice (Différend frontalier (Burkina Faso/
République du Mali, mesures conservatoires, ordonnance du 10 janvier
1986, C.I.J. Recueil 1986, p. 9, par. 19). En particulier, en cas de recours
à la force ou de violations graves des droits de l’homme et du droit inter-
national humanitaire, il n’est pas rare qu’une mesure conservatoire de
non-aggravation du diﬀérend soit sollicitée en tant que principale mesure
à prendre au vu des circonstances de l’aﬀaire, ou soit considérée comme
telle (voir Compétence en matière de pêcheries (Royaume-Uni c. Islande),
mesures conservatoires, ordonnance du 17 août 1972, C.I.J. Recueil 1972,
p. 17 ; Compétence en matière de pêcheries (République fédérale d’Alle-

                                                                             17

                  application de la ciedr (décl. xue)                     375

magne c. Islande), mesures conservatoires, ordonnance du 17 août
1972, C.I.J. Recueil 1972, p. 35 ; Essais nucléaires (Australie c. France),
mesures conservatoires, ordonnance du 22 juin 1973, C.I.J. Recueil 1973,
p. 106 ; Essais nucléaires (Nouvelle-Zélande c. France), mesures conserva-
toires, ordonnance du 22 juin 1973, C.I.J. Recueil 1973, p. 142 ; Anglo-
Iranian Oil Co. (Royaume-Uni c. Iran), mesures conservatoires, ordonnance
du 5 juillet 1951, C.I.J. Recueil 1951, p. 93 ; Différend frontalier (Burkina
Faso/République du Mali), mesures conservatoires, ordonnance du 10 jan-
vier 1986, C.I.J. Recueil 1986, p. 11-12 ; Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), mesures conserva-
toires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 24, par. 49,
point 1) ; Licéité de l’emploi de la force (Yougoslavie c. France), mesures
conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (I), p. 374,
par. 36-37 ; Activités armées sur le territoire du Congo (République démo-
cratique du Congo c. Ouganda), mesures conservatoires, ordonnance du
1er juillet 2000, C.I.J. Recueil 2000, p. 129, par. 47, point 1)). Bien que,
dans ces aﬀaires, les mesures de non-aggravation ou de non-extension du
diﬀérend n’aient jamais été les seules indiquées par la Cour et qu’elles
aient assez souvent été associées à des mesures spéciﬁques, elles ne sau-
raient, dans aucune desdites aﬀaires, être considérées comme n’étant que
d’une importance secondaire. Après tout, le maintien de la paix et de la
sécurité internationales est le but ultime du règlement judiciaire des diﬀé-
rends internationaux.
   7. La question de savoir si, lorsque les circonstances l’exigent, des
mesures conservatoires de non-aggravation peuvent être les seules indi-
quées, ainsi que celle de savoir si la Cour devrait exercer proprio motu son
pouvoir d’indiquer de telles mesures, est depuis longtemps débattue par ses
juges (voir Questions d’interprétation et d’application de la convention de
Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya
arabe libyenne c. Etats-Unis d’Amérique), mesures conservatoires, ordon-
nance du 14 avril 1992, C.I.J. Recueil 1992, opinion dissidente du juge
Bedjaoui, p. 158-159, par. 31-34, opinion dissidente du juge Weeramantry,
p. 181, opinion dissidente du juge Ajibola, p. 193 ; Licéité de l’emploi de la
force (Yougoslavie c. Belgique), mesures conservatoires, ordonnance du
2 juin 1999, C.I.J. Recueil 1999 (I), opinion dissidente du juge Weera-
mantry, p. 202, opinion dissidente du juge Shi, p. 207, opinion dissidente
du juge Vereshchetin, p. 209 ; Licéité de l’emploi de la force (Yougoslavie
c. France), mesures conservatoires, ordonnance du 2 juin 1999, C.I.J.
Recueil 1999 (I), opinion dissidente du juge ad hoc Kreća, p. 413, par. 7 ;
Activités armées sur le territoire du Congo (nouvelle requête : 2002) (Répu-
blique démocratique du Congo c. Rwanda), mesures conservatoires, ordon-
nance du 10 juillet 2002, C.I.J. Recueil 2002, déclaration du juge Koroma,
p. 254-255, par. 15 ; Usines de pâte à papier sur le fleuve Uruguay (Argen-
tine c. Uruguay), mesures conservatoires, ordonnance du 23 janvier
2007, C.I.J. Recueil 2007 (I), déclaration du juge Buergenthal, p. 21-25,
opinion dissidente du juge ad hoc Torres Bernárdez, p. 40, par. 46 ; Ques-
tions concernant la saisie et la détention de certains documents et données

                                                                           18

                  application de la ciedr (décl. xue)                    376

(Timor-Leste c. Australie), demande tendant à la modification de l’ordon-
nance en indication de mesures conservatoires du 3 mars 2014, ordonnance
du 22 avril 2015, C.I.J. Recueil 2015 (II), opinion individuelle du juge
Cançado Trindade, p. 564-565, par. 9 ; Application de la convention inter-
nationale sur l’élimination de toutes les formes de discrimination raciale
(Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du
23 juillet 2018, C.I.J. Recueil 2018 (II), opinion dissidente du juge Salam,
p. 483-484, par. 9-10). Bien qu’elles aient été exprimées dans les circons-
tances propres à chaque aﬀaire, ces opinions traitent généralement la
question sous l’angle du rôle judiciaire qui revient à la Cour dans le
maintien de la paix entre les Etats et de l’ordre juridique international.
   8. J’observe que, depuis l’aﬀaire des Usines de pâte à papier, la Cour a
adopté au sujet des mesures de non-aggravation une position sans équi-
voque, qui consiste à les considérer comme des adjuvants des mesures de
sauvegarde de droits spéciﬁques. C’est sur la base de cette évolution juris-
prudentielle que la Cour a voulu, dans la présente ordonnance, être plus
explicite sur la question. Ce faisant, elle est à mon sens allée trop loin et
risque de se trouver entravée à l’avenir dans sa capacité de répondre aux
situations appelant une intervention directe de sa part.

                                                   (Signé) Xue Hanqin.




                                                                          19

